Opinion issued October 5, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00839-CV
———————————
In re Patricia H. Rigler, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
By petition for writ of mandamus, relator, Patricia
H. Rigler, challenges the trial court’s July 26, 2010 order granting Koula
Hanges, Athena DeQuevedo, and Londale, Inc.’s motion for summary judgment
against her.
We deny the petition for writ of
mandamus.  All outstanding motions are
overruled as moot.
 
                                                                   Per
Curiam
 
Panel
consists of Justices Keyes, Higley, and Bland.




[1]           The underlying case is Patricia H.
Rigler, co-trustee of the Despina P. Hanges Living Trust, and James T. Hanges
v. Koula Hanges, individually and as the co-trustee of the Despina P. Hanges
Living Trust, Athena DeQuevedo, and Londale, Inc., No. 2008-57008, in the 113th
Judicial District Court of Harris County, Texas, the Hon. Patricia Hancock,
presiding.